UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2426



MARTHA K. BALL,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CA-01-359-3-T)


Submitted:   July 8, 2003                  Decided:   July 28, 2003


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Rizk, Charlotte, North Carolina, for Appellant. Amy L. Cox
Gruendel, WOMBLE, CARLYLE, SANDRIDGE & RICE, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martha K. Ball appeals the district court’s order granting

summary judgment to Wal-Mart Stores, Inc., in her employment

discrimination action.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Ball v. Wal-Mart Stores, Inc., No. CA-01-

359-3-T (W.D.N.C. Nov. 1, 2002).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2